Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 17, 2022

                                      No. 04-22-00303-CV

                          Vicente MEJIA and Mercedes Anabel Mejia,
                                        Appellants

                                                 v.

CITIBANK NA. as Trustee for WAMU Series 2007-HE3 Trust, and Its Successors and Assigns
       (“Trustee”) and SPS Holding Corp. DBA Select Portfolio Servicing, Inc.,
                                    Appellees

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015-CI-05637
                           Honorable Nicole Garza, Judge Presiding

                                         ORDER
        After the clerk’s record was due to be filed in this court, the Bexar County District Clerk
notified this court that Appellant has not paid the clerk’s fee for preparing the record and
Appellant is not entitled to a free clerk’s record. See TEX. R. APP. P. 35.3(a).
        We order Appellant to provide written proof to this court within ten days of the date of
this order that (1) the clerk’s fee has been paid or arrangements have been made to pay the
clerk’s fee, or (2) Appellant is entitled to appeal without paying the clerk’s fee. See id. R. 20.1.
       If Appellant fails to respond as ordered, this appeal will be dismissed for want of
prosecution without further notice. See id. R. 37.3(b).


                                                      _________________________________
                                                      Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of June, 2022.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court